Citation Nr: 1643272	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to March 20, 2016, and entitlement to an evaluation in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from March 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

While the Veteran had requested a Board hearing, that request was withdrawn in a document dated October 27, 2016, and signed by the Veteran's representative.


FINDING OF FACT

On October 27, 2016, the Veteran notified VA, prior to the promulgation of a decision by the Board, that he desired to withdraw the issue on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an evaluation in excess of 50 percent for PTSD, prior to March 20, 2016, and entitlement to an evaluation in excess of 70 percent thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran has withdrawn the issue of entitlement to an evaluation in excess of 50 percent for PTSD, prior to March 20, 2016, and entitlement to an evaluation in excess of 70 percent thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to March 20, 2016, and entitlement to an evaluation in excess of 70 percent thereafter, is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


